DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 6/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner Remarks:  It is noted that figures 1-2 are prior art and the Examiner mistakenly listed as part of Species 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0166687 (hereafter Chandra) in view of EP 2953432 (hereafter Koen).
Regarding claim 1, Chandra, as least as shown in figure 7, discloses a printed circuit board comprising:
a dielectric substrate (of board 402, fig. 2);
	first (412) and second (410) conductive traces (differential pair 408) disposed on the dielectric substrate; and
	a compensation structure (see fig. 7B) disposed in the first conductive trace (412), the compensation structure including:
	a conductive compensation segment (700a) connected in line with the first conductive trace (412).
Chandra does not disclose a dielectric layer on all or part of the compensation segment.
Koen, as shown in figure 1, discloses a dielectric layer on a part of one of differential signal pair in order to compensating signal skew in PCBs.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a dielectric layer on all or part of the compensation segment in order to further improve the signal integrity of the differential pair.
Regarding claim 2, the modified printed circuit board of Chandra discloses wherein a width of the compensation segment is different from a width of a corresponding segment of the second conductive trace (fig.7B).
Regarding claim 3, the modified printed circuit board of Chandra discloses the printed circuit board as defined in claim 1, wherein the first and second conductive traces are parallel and include at least one bend (see fig.4).
Regarding claim 4, the modified printed circuit board of Chandra discloses the printed circuit board as defined in claim 3, wherein the compensation structure is located near the bend in the first and second conductive traces (see fig.4).
	Regarding claim 5, the modified printed circuit board of Chandra discloses
the printed circuit board as defined in claim 1, wherein a spacing (414b) between the compensation segment and the second conductive trace is greater than a spacing between the first and second conductive traces outside the compensation structure.
	Regarding claim 6, the modified printed circuit board of Chandra discloses the printed circuit board as defined in claim 1, except wherein the dielectric layer comprises a soldermask layer.
	Since soldermask is a well-known dielectric material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer comprises a soldermask layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 7, the modified printed circuit board of Chandra discloses the
printed circuit board as defined in claim 1, wherein the compensation segment has a length that can be configured to limit mode conversion of a differential signal propagating on the first and second conductive traces.
	It is noted that the term "configured to ……" is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
	Regarding claim 8, the modified printed circuit board of Chandra discloses the printed circuit board as defined in claim 1, wherein the compensation structure inherently can be configured to limit mode conversion of a differential signal propagating on the first and second conductive traces.
	It is noted that the term "configured to ……" is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
	Regarding claim 9, the modified printed circuit board of Chandra discloses the
printed circuit board as defined in claim 1, except further comprising a first electrical component disposed on the dielectric substrate and connected to first ends of the first and second conductive traces and a second electrical component disposed on the dielectric substrate and connected to second ends of the first and second conductive traces.
	Electrical components disposed on a PCB and are connected to both ends of a differential signal traces are old and well-known in the art. The Examiner takes Official Notice that such connection is well known in the printed circuit board art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising a first electrical component disposed on the dielectric substrate and connected to first ends of the first and second conductive traces and a second electrical component disposed on the dielectric substrate and connected to second ends of the first and second conductive traces, since this feature is well known in the printed circuit board art.
	Regarding claim 10, the modified printed circuit board of Chandra discloses the
printed circuit board as defined in claim 1, wherein the compensation structure further comprises a first connecting segment (considering ref 702) between one end of the compensation segment and the first conductive trace and a second connecting segment (considering ref 714) between the other end of the compensation segment and the first conductive trace.
	Regarding claim 11, the modified printed circuit board of Chandra discloses the
printed circuit board as defined in claim 1, except wherein the compensation structure includes first and second compensation structures located on opposite sides of a bend in the first and second conductive traces.
	Koen teaches a compensation signal can be formed on both sides or both boundaries of a bend zone.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the compensation structure includes first and second compensation structures located on opposite sides of a bend in the first and second conductive traces in order to further improve the signal integrity of the differential pair and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	Regarding claim 12, the modified printed circuit board of Chandra discloses the printed circuit board as defined in claim 1, wherein the compensation structure can be configured to equalize electrical lengths of the first and second conductive traces.
	It is noted that the term "configured to ……" is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
	Regarding claim 13, the modified printed circuit board of Chandra discloses the	
printed circuit board as defined in claim 1, wherein the dielectric layer comprises a patch of dielectric material that covers at least a portion of the compensation segment (see fig. 1 of Koen).
	Regarding claim 14, the modified printed circuit board of Chandra discloses the
printed circuit board as defined in claim 13, wherein a corresponding segment of the second conductive trace is not covered by the dielectric layer.
	Regarding claim 15, the modified printed circuit board of Chandra discloses the printed circuit board as defined in claim 2, wherein the width of the compensation segment is in a range of 1 to 3 of a width of the first conductive trace outside the compensation structure (width 708 is larger than width 411).
	Regarding claim 16, the modified printed circuit board of Chandra discloses the printed circuit board as defined in claim 2, wherein a spacing between the compensation segment and the second conductive trace is in a range of 1 to 5 times a spacing between the first and second conductive traces outside the compensation structure (space 414b is larger than space 414a).
	Regarding claim 17, the modified printed circuit board of Chandra discloses the
17. The printed circuit board as defined in claim 1, wherein the dielectric layer has a dielectric constant of 3 or greater (see Kone).
	Regarding claim 18, the modified printed circuit board of Chandra discloses the
printed circuit board as defined in claim 10, wherein the compensation segment is rectangular and, together with the first and second connecting segments, forms a jogout structure.
Regarding claims 19-20, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 1 above.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847